DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nitin Shukla on 03/02/2021.

The application has been amended as follows: 


Claim 1.  (Currently Amended)  An optical transmission device, comprising: 

a controller configured to perform the predetermined instruction of the received control signal; 
an extractor configured to extract light in a band of the control signal; a response signal generator configured to modulate the extracted light in the band of the control signal, and output a response signal; and 
a multiplexer configured to multiplex and output the response signal and the main signal, wherein the controller controls modulation by the response signal generator according to the control signal[[.]], wherein 
the receiver comprises a first optical coupler configured to split the control signal and the main signal into a first split light and a second split light each including the control signal and the main signal, and output, to the extractor, the first split light
the controller performs the predetermined instruction in response to the control signal included in the second split light, and 
the extractor comprises a second optical coupler configured to split the first split light input from the receiver into a third split light and a fourth split light each including the control signal and the main signal, a first optical filter configured to pass the main signal and block the control signal that are included in the third split light, and output the main signal to the multiplexer, and a second response signal generator.

Claim 9.  (Currently Amended)  An optical transmission method, comprising: 
receiving a control signal including a predetermined instruction and a main signal, via an optical transmission path connected to a terminal station, and performing the predetermined instruction of the received control signal; 
extracting light in a band of the control signal; 
modulating the extracted light in the band of the control signal according to the control signal, and outputting a response signal; and 
multiplexing and outputting the response signal and the main signal, wherein 
the receiving step comprises splitting the control signal and the main signal into a first split light and a second split light each including the control signal and the main signal, 

wherein the predetermined instruction is performed in response to the control signal included in the second split light;
included in the third split light for the multiplexing step, and passing the control signal and blocking the main signal that are included in the fourth split light, and outputting the control signal included in the fourth split light for the modulating step.

Allowable Subject Matter
Claims 1-14 and 16-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 9, the prior art of record fails to teach an optical transmission method, comprising: 
receiving a control signal including a predetermined instruction and a main signal, via an optical transmission path connected to a terminal station, and performing the predetermined instruction of the received control signal; 
extracting light in a band of the control signal; 
modulating the extracted light in the band of the control signal according to the control signal, and outputting a response signal; and 

the receiving step comprises splitting the control signal and the main signal into a first split light and a second split light each including the control signal and the main signal, 
wherein the predetermined instruction is performed in response to the control signal included in the second split light;
wherein the extracting step comprises splitting the first split light into a third split light and a fourth split light each including the control signal and the main signal, passing the main signal and blocking the control signal that are included in the third split light, and outputting the main signal included in the third split light for the multiplexing step, and passing the control signal and blocking the main signal that are included in the fourth split light, and outputting the control signal included in the fourth split light for the modulating step.
	
Yamashita, U.S. Patent No. 6,909,853 in Figure 2 generally teaches a system inputting an optical signal with a control signal and a main signal (see Yamashita Figure 2, signals λsv and λs, respectively), branching off the control signal from the main signal (see Figure 2, WDM filter 101 and column 9, lines 53-55), and modulating an optical signal with the same wavelength as the control signal according to the control signal (see Figure 2, processor 104 to filter driver 105 to filter 109 with recirculating λsv). However, Yamashita does not teach splitting the first light into third and fourth split light each including the control signal and the main signal as highlighted above. 

Apparatus claim 1 recites similar limitations as claim 9, and is similarly allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASEY L KRETZER/           Examiner, Art Unit 2637